                         Case 3:15-cv-03747-JD Document 427 Filed 02/03/20 Page 1 of 2




          1       COOLEY LLP
                  MICHAEL G. RHODES (116127)
          2      (rhodesmg@cooley.com)
                  WHITTY SOMVICHIAN(194463)
          3      (wsomvichian@cooley.com)
                  101 California Street, 5th Floor
          4       San Francisco, CA 94111-5800
                  Telephone: (415)693-2000
          5       Facsimile: (415)693-2222

          6         MAYER BROWN LLP
                    Lauren R. Goldman (pro hac vice)
          7         1221 Avenue ofthe Americas
                    New York, NY 10020
          8         Telephone:(212)506-2500
                    lrgoldman@mayerbrown.com
          9

         10         Attorneys for Defendant
                    FACEBOOK,INC.
         11
         12                                     UNITED STATES DISTRICT COURT

         13                                   NORTHERN DISTRICT OF CALIFORNIA

         14                                            SAN FRANCISCO DIVISION

         15
          16                                                        Master Docket No.: 3:15-cv-03747-JD
                    IN RE FACEBOOK BIOMETRIC
          17        INFORMATION PRIVACY LITIGATION                  JOINT STATUS REPORT

          18                                                        The Honorable James Donato
                                                                    Date:     February 6,2020
          19                                                        Time:     10:00 a.m.
                                                                    Location: Courtroom 11, 19th Floor
         20
          21
          22

          23
          24
          25

          26

          27
          28
  COOLEY I.LP
                                                                1                            JOINT STATUS REPORT
ATTORNHYS A7 LAN'
                                                                                                    3:15-Cv-03747-JD
 SAN PRAM"I5C0
                             Case 3:15-cv-03747-JD Document 427 Filed 02/03/20 Page 2 of 2




           1                 The parties advise the Court that they have reached a settlement in principle and, to that end,

                     executed a memorandum of understanding of settlement as ofthe evening of Friday, January 31,
           3
                     2020.
           4
                     Dated: February 3,2020                         COOLEY LLP
           5

           6

           7
                                                                    Michael G. Rh des
           8                                                        Attorneys for Defendant FACEBOOK,INC.

           9
                     Dated: February 3,2020                         ROBBINS GELLER RUDMAN & DOWD LLP
          10

          11
          12
                                                                    /s/Shawn A. Williams
          13                                                         Shawn A. Williams
                                                                     Attorneys for Plaintiffs
          14
          15         Datcd: February 3, 2020                         LABATON SUCHARO W LLP

          16

          17
           18                                                        /s/Michael Canty
                                                                      Michael Canty
           19                                                         Attorneys for Plaintiffs
          20
                     Dated: February 3, 2020                         EDELSON PC
          21
           ~2


                                                                     /s/Rafey Balabanian
           ~4                                                        Rafey Balabanian
                                                                      Attorneys for Plaintiffs
           ~5

           z~
           27
           28
  cooY.~r LLP                                                                                         JOINT STATUS REPORT
ATTORNBYS ?.7 LAtV                                                      2.                                   3:15-CV-03747-JD
 SAN PRA~CI5C0
